IN THE COURT OF APPEALS OF NORTH CAROLINA

                                           2022-NCCOA-590

                                                No. COA22-124

                                        Filed 6 September 2022

     Gaston County, No. 21 JB 70

     IN THE MATTER OF: B.W.C.

              Appeal by juvenile-appellant from order entered 19 October 2021 by Judge

     Angela G. Hoyle in Gaston County District Court. Heard in the Court of Appeals

     9 August 2022.


              Attorney General Joshua H. Stein, by Assistant Attorney General Benjamin
              Szany, for the State.

              Appellate Defender Glenn Gerding, by Assistant Appellate Defender Jillian C.
              Franke, for juvenile-appellant.


              ARROWOOD, Judge.


¶1            Juvenile-appellant “Brian”1 appeals from an order adjudicating him as

     delinquent for indirect contempt and placing him on probation for six months. For

     the following reasons, we affirm the trial court.

                                           I.       Background

¶2            On 30 March 2021, a juvenile petition was filed in Gaston County District

     Court alleging that Brian, then fifteen years old, was an undisciplined juvenile for




     1   A pseudonym is used throughout to protect the identity of the juvenile.
                                         IN RE: B.W.C.

                                         2022-NCCOA-590

                                        Opinion of the Court



     truancy in that he “was unlawfully absent” from high school, having accrued “a total

     of 58 absences[,] [i]n violation of 7B-1501(27)(a)[.]” Brian admitted to truancy.

¶3         The trial court entered an order adjudicating Brian as undisciplined on

     15 April 2021 (the “adjudication order”). The adjudication order also provided that

     the matter would be continued for disposition until 7 June 2021 “under the following

     conditions: . . . contempt warning given in open court see attached AOC-J-209[.]”

¶4         The trial court filed an additional, separate order on the same day (the “second

     order”). In the second order, the trial court expressly required Brian to “attend school

     each and every day when it is in session and have no unexcused absences, tardies[,]

     or suspensions from school”; to “complete all classroom and homework assignments

     as issued by school officials”; to “sign up for in person school and start attending

     [M]onday 4/18/2021”; and to “log on for virtual school for 4/16/2021[.]” The second

     order also provided that Brian “verbally acknowledged [he] understand[s] that

     violation of the above conditions may result in him . . . being held in Contempt.”

¶5         Following a hearing held on 7 June 2021, the trial court entered a juvenile

     disposition order on 8 June 2021 (the “disposition order”). The disposition order

     placed Brian under protective supervision of a court counselor for three months and

     required him to “[r]emain on good behavior and not violate any laws[,]” “[a]ttend

     school regularly[,]” “[m]aintain passing grades in at least 4 courses[,]” and “[r]eport
                                         IN RE: B.W.C.

                                         2022-NCCOA-590

                                        Opinion of the Court



     to a court counselor as often as required by the court counselor.” The disposition

     order also provided: “contempt warning order dated 04/15/2021 still remains.”

¶6         On 26 August 2021, “a Motion for Review was filed alleging [Brian] [had]

     violated the conditions of protective supervision by ‘refusing to attend school’ on

     August 23rd, August 25th, and August 26th 2021.”          On 27 August 2021, a juvenile

     petition was filed alleging that Brian was delinquent in that he “did violate a

     contempt warning set forth by District Court on June 7, 2021, instructing that the

     ‘juvenile will attend school each and every day as outlined by the school’. The juvenile

     has accumulated 3 unexcused absences since the court date. In violation of 5A-12(b)

     Indirect Contempt[.]” The petitioned also alleged the offense in question was in

     violation of N.C. Gen. Stat. § 5A-31(c).

¶7         Brian filed a motion to dismiss on 18 October 2021, arguing that “[t]he current

     incarnation of N.C. Gen. Stat. § 7B-2505” read together with § 7B-2503 did not allow

     the trial court to pursue delinquency actions following an adjudication of

     undisciplined, and emphasizing the General Assembly’s distinction between

     “children adjudicated undisciplined versus children adjudicated delinquent[.]” Thus,

     Brian argued the juvenile delinquency petition filed against him violated his due

     process and statutory rights.

¶8         The matter came on for adjudication, motion for review, and violation of

     protective supervision hearing on 18 October 2021 in Gaston County District Court,
                                            IN RE: B.W.C.

                                           2022-NCCOA-590

                                          Opinion of the Court



       Judge Hoyle presiding. After hearing Brian’s counsel’s arguments to dismiss the

       delinquency petition and after reading the written motion to dismiss, the trial court

       denied the motion. Brian then admitted to indirect contempt and to violating his

       protective supervision.

¶9           The trial court ordered that Brian be placed on “probationary supervision of a

       court counselor for six months.” The trial court also ordered, among other things,

       that Brian “attend school regularly, maintain passing grades in at least four

       courses, . . . meet with the court counselor to figure out how to do that, and the school

       representative[,] . . . [s]ubmit to random drug tests[,]” and abide by a 9:00 p.m. to

       6:00 a.m. curfew. Brian filed notice of appeal on the same day.

                                          II.    Discussion

¶ 10         On appeal, Brian argues that the trial court erred in denying his motion to

       dismiss, and in doing so violated N.C. Gen. Stat. §§ 7B-2503 and 7B-2505, as well as

       Brian’s due process rights. Specifically, Brian argues that “the State’s procedure of

       seeking a delinquency adjudication for contempt in response to noncompliance with

       protective supervision or a court order that arises out of an undisciplined adjudication

       goes against what is contemplated by and authorized by dispositional provisions of

       Section 7B.” “We review a trial court’s denial of a [juvenile’s] motion to dismiss de

       novo.” In re S.M.S., 196 N.C. App. 170, 171, 675 S.E.2d 44, 45 (2009) (citation

       omitted).
                                           IN RE: B.W.C.

                                           2022-NCCOA-590

                                          Opinion of the Court



¶ 11         “When the language of a statute is clear and unambiguous, there is no room

       for judicial construction, and the courts must give it its plain and definite meaning.”

       Lemons v. Old Hickory Council, Boy Scouts of Am., Inc., 322 N.C. 271, 276, 367 S.E.2d

       655, 658 (1988) (citations omitted). Our General Statutes provide that a fifteen-year-

       old juvenile is delinquent if he “commits indirect contempt . . . as defined in G.S. 5A-

       31.” N.C. Gen. Stat. § 7B-1501(7)(a) (2021). The behavior of a juvenile who engages

       in “[w]illful disobedience of, resistance to, or interference with a court’s lawful

       process, order, directive, or instruction or its execution” constitutes contempt. N.C.

       Gen. Stat. § 5A-31(a)(3) (2021). Such contempt is indirect when it is exercised outside

       of the presence of a court. Compare N.C. Gen. Stat. § 5A-31(b) with § 5A-31(c).

       “Indirect contempt by a juvenile may be adjudged and sanctioned only pursuant to

       the procedures in Subchapter II of Chapter 7B of the General Statutes.” N.C. Gen.

       Stat. § 5A-33 (2021).

¶ 12         Brian’s argument on appeal relies on N.C. Gen. Stat. §§ 7B-2503 and 7B-2505,

       addressing, respectively, dispositional alternatives for undisciplined juveniles and

       violation of protective supervisions by undisciplined juveniles. Though these statutes

       may have controlled the initial juvenile petition alleging that Brian was

       undisciplined, they ceased to control the moment Brian acted in violation of the trial

       court’s disposition order requiring him to attend school regularly and do not take into

       consideration the trial court’s multiple contempt warnings. See In re Walker, 282
                                            IN RE: B.W.C.

                                            2022-NCCOA-590

                                          Opinion of the Court



       N.C. 28, 38, 191 S.E.2d 702, 709 (1972) (“The fact that a child initially has been found

       to be undisciplined and placed on probation is merely incidental to a later petition

       and motion alleging delinquency based on violation of the terms of probation.”).

¶ 13         Under a plain reading of N.C. Gen. Stat. §§ 7B-1501 and 5A-31, it is clear that

       fifteen-year-old Brian committed indirect contempt when he violated his disposition

       order by failing to attend school regularly, an action which was done outside of the

       direct presence of the trial court. N.C. Gen. Stat. §§ 5A-31, 7B-1501. Under N.C.

       Gen. Stat. § 5A-33, it was proper for the trial court to find Brian delinquent as a result

       of such contempt, as a juvenile’s indirect contempt may be “adjudged and sanctioned

       only pursuant to the procedures in Subchapter II of Chapter 7B of the General

       Statutes[,]” which contains N.C. Gen. Stat. § 7B-1501. N.C. Gen. Stat. § 5A-33

       (emphasis added). Furthermore, Brian was put on notice on multiple occasions—

       specifically, in the adjudication order, the second order, and the disposition order—

       that such failure on his part would result in his being held in contempt.

¶ 14         Accordingly, the trial court acted in accordance with controlling legislature and

       did not err by denying Brian’s motion to dismiss.

                                          III.   Conclusion

¶ 15         For the foregoing reasons, we conclude that the trial court did not err by

       denying Brian’s motion to dismiss.

             AFFIRMED.
                        IN RE: B.W.C.

                        2022-NCCOA-590

                       Opinion of the Court



Chief Judge STROUD and Judge COLLINS concur.